UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-1964



EUSTACE NATHANIEL HALL,

                                                          Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Immigration and Natural-
ization Service. (A43-723-353)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Eustace Nathaniel Hall, Petitioner Pro Se. William Joseph Howard,
Karen Anne Herrling, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eustace Hall petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal and ordering his deporta-

tion. Since filing the petition, Hall has left the country under a

legally executed order of deportation. The respondent, the Immi-

gration and Naturalization Service, has filed a motion to dismiss
the petition for lack of jurisdiction. Because this court lacks

jurisdiction to review an order of deportation once an alien has

been legally deported, we grant the motion to dismiss. 8 U.S.C.

§ 1105a(c) (1988); Joehar v. INS, 957 F.2d 887, 889-90 (D.C. Cir.
1992).




                                                         DISMISSED




                                2